
	
		II
		111th CONGRESS
		2d Session
		S. 3478
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2010
			Mr. Schumer (for
			 himself, Mr. Leahy, and
			 Mr. Whitehouse) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To amend title 46, United States Code, to repeal certain
		  limitations of liability and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Remuneration for Ecological and
			 Societal Tolls Occasioned by Reckless Errors Act or the
			 RESTORE
			 Act.
		2.Repeal of
			 limitation of liability
			(a)In
			 generalChapter 305 of title 46, United States Code, is amended
			 by striking sections 30503, 30504, 30505, 30506, 30507, 30511, and
			 30512.
			(b)Conforming
			 amendmentSection 30502 of title 46, United States Code, is
			 amended by striking (except section 30503).
			(c)Table of
			 sections amendmentThe table of sections in chapter 305 of title
			 46, United States Code, is amended by striking the items related to sections
			 30503, 30504, 30505, 30506, 30507, 30511, and 30512.
			3.Effective
			 dateThe amendments made by
			 section 2 shall take effect as if enacted on April 15, 2010.
		
